                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                     UNITED STATES DISTRICT COURT
                                   9                                 NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         ABDEL FATAH ELLAWENDY,
                                  11                                                        Case No. 19-07643 BLF (PR)
                                                            Petitioner,
                                  12                                                        JUDGMENT
Northern District of California




                                                    v.
 United States District Court




                                  13

                                  14     MONTEREY COUNTY SUPERIOR
                                         COURT,
                                  15
                                                            Respondent.
                                  16

                                  17

                                  18              For the reasons stated in the order of dismissal, this case is dismissed without
                                  19   prejudice. Judgment is entered accordingly.
                                  20              The Clerk shall close the file.
                                  21              IT IS SO ORDERED.

                                  22   Dated: December 20, 2019                             ________________________
                                                                                            BETH LABSON FREEMAN
                                  23                                                        United States District Judge
                                  24

                                  25   Judgment
                                       P:\PRO-SE\BLF\HC.17\07643Ellawendy_judgment
                                  26

                                  27

                                  28
